Status of the Claims
	Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Huang on 06/02/22 and follow up telephone conversation on 06/03/2022.

The application has been amended as follows: 

1. (Previously Presented) A method in an electronic device, comprising:
displaying, on a display, an executing application and a first virtual keypad;
in response to receiving a first input requesting execution of a one-handed operation mode, replacing by at least one processor the first virtual keypad with display of a second virtual keypad, 
	wherein the second virtual keypad is displayed smaller than the first virtual keypad, includes display of a first change item that is disposed between a first edge of the second virtual keypad and a first boundary of the display and selectable to change a position of the second virtual keypad, and includes a first arrangement of selectable keys that is biased towards a first direction relative to a center axis of the display; and
in response to a second input selecting the first change item, changing the first arrangement of selectable keys to a second arrangement that is biased towards a second direction opposite the first direction relative to the center axis, removing the first change item, and displaying a second change item that is disposed between a second edge of the second virtual keypad and a second boundary of the display,  
	wherein the second change item is displayed in a region from which the first arrangement of selectable keys is removed.

2. (Previously Presented) The method of claim 1, wherein the first input is received while an execution screen of the executing application is displayed.

3. (Previously Presented) The method of claim 2, wherein the second change item is displayed on an edge of the display corresponding to the first direction, and opposite to the second direction, relative to the center axis.

4. (Currently Amended) The method of claim 2, wherein display of the second virtual keypad further includes:
displaying a first blank area between a side edge of the second virtual keypad and the
displaying a second blank area between a bottom edge of the second virtual keypad and the
wherein the first and second blank areas include predetermined widths.

5. (Previously Presented) The method of claim 1, further comprising:
detecting, by a motion sensor, a change in an orientation of the electronic device; and
in response to the changed orientation, adjusting the displayed second virtual keypad including executing at least one of rotating, moving and resizing the second virtual keypad.

6. (Previously Presented) The method of claim 1, further comprising:
when either of the first and second change items are displayed, detecting a specific input signal to the second virtual keypad;
in response to the specific input signal, replacing either of the first and second change items with display of an additional information output area; and
displaying, in the additional information output area, data associated with the specific input signal.  

7. (Previously Presented) The method of claim 6, wherein the data further includes:
at least one of a recommended word associated with the specific input signal, and a phone number associated with the specific input signal.

8. (Currently Amended) The method of claim 1, wherein the first input is biased towards a first particular edge of the display, and
wherein the first direction to which the first arrangement of selectable keys of the second virtual keypad is biased corresponds to the bias of the first input towards the first particular edge.

9. (Currently Amended) The method of claim 8, wherein the first change item is displayed at a location biased towards a second particular edge of the display opposite to the first particular edge.

10. (Previously Presented) The method of claim 1, wherein the second virtual keypad is generated for display by altering at least one of a size, a location and an arrangement of keys of the first virtual keypad, such that the keys of the first virtual keypad are disposed within a predetermined distance of an edge of the display corresponding to touchability when the electronic device is held with a single hand.  

11. (Previously Presented) The method of claim 10, wherein the predetermined distance corresponding to touchability is set by receiving a touchability input setting a touchable range of the display when held with the single hand.

12. (Previously Presented) An electronic device, comprising:
a display;
memory;
at least one processor operatively coupled to the display and the memory,
wherein the memory stores instructions executable by the at least one processor to cause the electronic device to:
display an executing application and a first virtual keypad;
in response to receiving a first input requesting execution of a one-handed operation mode, replace the first virtual keypad with display of a second virtual keypad, 
	wherein the second virtual keypad is displayed smaller than the first virtual keypad, and includes display of a first change item that is disposed between a first edge of the second virtual keypad and a first boundary of the display and selectable to change a position of the second virtual keypad, and includes a first arrangement of selectable keys that is biased towards a first direction relative to a center axis of the display; and
in response to a second input selecting the first change item, change the first arrangement of selectable keys to a second arrangement that is biased towards a second direction opposite the first direction relative to the center axis, remove the first change item, and display a second change item that is disposed between a second edge of the second virtual keypad and a second boundary of the display,  
	wherein the second change item is displayed in a region from which the first arrangement of selectable keys is removed.

13. (Previously Presented) The electronic device of claim 12, wherein the first input is received while an execution screen of the executing application is displayed.

14. (Currently Amended) The electronic device of claim 12, wherein display of the second virtual keypad further includes:
displaying a first blank area between a side edge of the second virtual keypad and the
displaying a second blank area between a bottom edge of the second virtual keypad and the
wherein the first and second blank areas include predetermined widths.

15. (Previously Presented) The electronic device of claim 12, further comprising a motion sensor, wherein the instructions are executable by the at least one processor to:
detect, by a motion sensor, a change in an orientation of the electronic device; and
in response to the changed orientation, adjust the displayed second virtual keypad including executing at least one of rotating, moving and resizing the second virtual keypad.

16. (Previously Presented) The electronic device of claim 12, wherein the instructions are further executable by the at least one processor to:
when either of the first and second change items are displayed, detect a specific input signal to the second virtual keypad;
in response to the specific input signal, replace either of the first and second change items with display of an additional information output area; and
display, in the additional information output area, data associated with the specific input signal.  

17. (Previously Presented) The electronic device of claim 16, wherein the data further includes:
at least one of a recommended word associated with the specific input signal, and a phone number associated with the specific input signal.

18. (Currently Amended) The electronic device of claim 12, wherein the first input is biased towards a first particular edge of the display, 
wherein the first direction to which the first arrangement of selectable keys of the second virtual keypad is biased corresponds to the bias of the first input towards the first particular edge, and
wherein the first change item is displayed at a location biased towards a second particular edge of the display opposite to the first particular edge.

19. (Previously Presented) The electronic device of claim 12, wherein the second virtual keypad is generated for display by altering at least one of a size, a location and an arrangement of keys of the first virtual keypad, such that the keys of the first virtual keypad are disposed within a predetermined distance of an edge of the display corresponding to touchability when the electronic device is held with a single hand.  

20. (Previously Presented) The electronic device of claim 19, wherein the predetermined distance corresponding to touchability is set by receiving a touchability input setting a touchable range of the display when held with the single hand.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“includes display of a first change item that is disposed between a first edge of the second virtual keypad and a first boundary of the display and selectable to change a position of the second virtual keypad, and includes a first arrangement of selectable keys that is biased towards a first direction relative to a center axis of the display; and in response to a second input selecting the first change item, changing the first arrangement of selectable keys to a second arrangement that is biased towards a second direction opposite the first direction relative to the center axis, removing the first change item, and displaying a second change item that is disposed between a second edge of the second virtual keypad and a second boundary of the display”

Regarding Claim 12, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“includes display of a first change item that is disposed between a first edge of the second virtual keypad and a first boundary of the display and selectable to change a position of the second virtual keypad, and includes a first arrangement of selectable keys that is biased towards a first direction relative to a center axis of the display; and in response to a second input selecting the first change item, change the first arrangement of selectable keys to a second arrangement that is biased towards a second direction opposite the first direction relative to the center axis, remove the first change item, and display a second change item that is disposed between a second edge of the second virtual keypad and a second boundary of the display”

These limitations, in specific combination as recited in independent claims 1 and 12, define the patentability of these claims. Dependent claims 2-11 and 13-20 are allowed for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173